Title: American Commissioners to Favi, 9 December 1784
From: American Commissioners
To: Favi, Francesco



Sir
Passy Decr. 9th. 1784

We have received your letter of the 16th. of Novr. wherein you are pleased to inform us that you had communicated to His Royal Highness the Grand Duke of Tuscany the overtures we had the honour of making for the establishment of a treaty of Amity and Commerce between the Subjects of His Royal Highness and the  Citizens of the United States of America; that these were agreeable to him, and that our propositions on this subject would be received with pleasure, and taken into consideration.
We have now the honour of encloseing to you, for the consideration of your Court a plan of such a treaty of Amity and Commerce as we shall be ready to sign if it shall meet their approbation. We flatter ourselves they will find it founded on those principles of equal right which are the surest guardians of every treaty, and calculated to promote the interests of humanity in general. We shall receive with great respect and attention any amendments which may be proposed, and concur chearfully in accomodating it more perfectly to the true interests of commerce and happiness of the two nations: well knowing that we cannot better gratify the wishes of our Constituents and the respect which they entertain for His Royal Highness, than by opening a liberal and friendly intercourse between his subjects and them. With great respect We have the honour to be, Sir, Your Most obedt. & most hble. Servants,

John Adams B. Franklin T. Jefferson

